            Case 1:20-cv-01674-AT Document 22 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                06/11/2020
 Trial Runners, LLC,

                                  Plaintiff,
                                                           1:20-cv-01674 (AT)
                   -against-
                                                           ORDER SCHEDULING TELEPHONIC
 Actinium Pharmaceuticals, Inc.                            SETTLEMENT CONFERENCE

                                Defendant.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

June 30, 2020 at 2:00 p.m. The settlement shall proceed by telephone unless the parties advise

the Court that they have access to and prefer proceeding by alternative remote means, such as

by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               June 11, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
